Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the four spannings running from a first end portion to a second end portion of the molding must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-12 & 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lorraine 10107431 (hereinafter Lorraine).

    PNG
    media_image1.png
    306
    443
    media_image1.png
    Greyscale

Lorraine Annotated Fig 15

Regarding Claim 9, Lorraine discloses a one-piece exterior molding for controlling routing of an underlying hose comprising: a plurality of rings (515e-h & 516e-h) that extend in spaced relationship in a length direction of the exterior molding from a first end of the exterior molding to a second end of the exterior molding opposite the first end (col. 10, lines 50-58, Fig 15); and at least two spannings each running in the length direction of the exterior molding 
Regarding Claim 10, Lorraine discloses the one-piece exterior molding, wherein a maximum outer diameter of the exterior molding is uniform along a length of the exterior molding (Fig 15 shows a constant maximum outer diameter. Additionally, col. 2, lines 51-54 specify a constant inner diameter. If the material has a uniform thickness, which would be standard for ease of manufacturing, the outer diameter would also be constant).
Regarding Claim 11, Lorraine discloses the one-piece exterior molding, wherein the radial spacing of the at least two spannings is by a factor of 90 degrees (Figs 14-15).
Regarding Claim 12, Lorraine discloses the one-piece exterior molding, wherein the plurality of rings and the at least two spannings define a plurality of openings (515a-d) in the exterior molding, each of the openings extending entirely through the exterior molding, from an outer surface of the exterior molding to an inner surface of the exterior molding (col. 10, lines 46-50, Fig 15).
Regarding Claim 15, Lorraine as modified discloses the one-piece exterior molding, wherein said at least two spannings consist of four of said spannings, said four spannings being radially spaced relative to each other by 90 degrees (Figs 14-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lorraine in view of Mochizuki 20170072878 (hereinafter Mochizuki).

    PNG
    media_image2.png
    306
    443
    media_image2.png
    Greyscale

Lorraine as modified by Mochizuki

Regarding Claim 13, Lorraine as modified discloses the one-piece exterior molding, wherein the plurality of openings include a first set of openings and a second set of openings, wherein the first set of openings is separated from the second set of openings in the length direction of the exterior molding (col. 10, lines 46-50, 515a-d Fig 15). Lorraine fails to disclose . 
Claims 9 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki.
Regarding Claim 9, Mochizuki discloses a one-piece exterior molding for controlling routing of an underlying hose comprising: a plurality of rings (12) that extend in spaced relationship in a length direction of the exterior molding from a first end of the exterior molding to a second end of the exterior molding opposite the first end (par. 0034, Fig 1); and a spanning (13) running in the length direction of the exterior molding from a first end portion of the exterior molding to a second end portion of the exterior molding opposite the first end portion, the spanning being made up of a plurality of spanning portions between adjacent rings of the plurality of rings (par. 0048, Fig 1), and wherein the exterior molding is configured to control routing of the underlying hose according to straight and/or one or more curves based on configuration of the plurality of rings and the at least two spannings (Fig 2). Mochizuki fails to explicitly disclose wherein the spannings are at least two spannings. However, it would have 
Regarding Claim 14, Mochizuki as modified discloses the one-piece exterior molding, wherein said at least two spannings consist of two of said spannings, said two spannings being radially spaced relative to each other by 180 degrees (result of above mentioned obviousness modification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erickson 1668953, Kimura 4739801, Pfleger 5706864, Crook 6354937, Chen 7857008, Dewaele 9579013, Lawrence 20070113912, Palmeri 20100037972, Werner 20150345671, Foster 20160334032, Sugimoto 20180076606, Wells 20200355303.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.J.B./Examiner, Art Unit 3632                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631